Citation Nr: 9917624	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-33 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a laceration of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from October 1971 to January 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
the veteran's left knee laceration and assigned a 0 percent 
rating effective December 9, 1996.

A rating decision in May 1997 denied service connection for 
tinnitus.  While a statement of the case was issued in June 
1998, the file does not contain a substantive appeal from the 
veteran on that issue.  Since the veteran did not perfect his 
appeal of the issue of service connection for tinnitus, the 
Board does not have jurisdiction to act on it.  See 38 C.F.R. 
§§ 20.200, 20.302(c) (1998).

The Board also observes that a June 1998 rating decision 
denied the veteran's request for service connection for 
chondromalacia and arthritis of the left knee.  This issue is 
not in appellate status, as no notice of disagreement has 
been received to initiate an appeal from the RO's decision.


FINDING OF FACT

The veteran's left knee scar was well-healed and 1 1/2 inches 
in length with no tenderness; there is no resulting 
limitation of function.


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) 
evaluation for residuals of a laceration of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991) 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Code 7805 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
and, as such, his claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  
After reviewing the record, the Board concludes that no 
further action is required to meet the duty to assist the 
veteran.  38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  In a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 125 (1999).

The veteran's service medical records indicate that in June 
1976 he hit a coffee table with his left knee, resulting in a 
laceration to this left knee requiring sutures.  There was no 
bone injury.  X-rays taken at the time were essentially 
negative.  Although the veteran made complaints of knee pain 
during the remainder of his service, the only disability 
noted involving the veteran's left knee on the January 1977 
separation examination was a 1 1/2 inch scar.

The veteran's left knee laceration has been assigned a 
noncompensable rating under Diagnostic Code 7805.  A 10 
percent disability evaluation is warranted for superficial 
scars which are poorly nourished and have repeated 
ulcerations, which are tender and painful on objective 
demonstration, or which limit the function of the body part 
that they affect.  38 C.F.R. Part 4, Diagnostic Code 7805.  


While a 1 1/2 inch scar was noted on the anterior aspect of 
the veteran's left knee by a January 1997 VA examination, the 
scar was not found to be tender or poorly nourished, and was 
described as well-healed and superficial.  Moreover, while 
the veteran has made complaints of left knee pain, there is 
no objective evidence that this scar results in any 
limitation of function.  VA and private examinations have 
indicated that the veteran has full range of motion in his 
left knee.  Accordingly, the preponderance of the evidence is 
against the assignment of a compensable evaluation for 
residuals of a laceration of the left knee.

As noted earlier, the veteran has been denied service 
connection for chondromalacia and arthritis of the left knee.  
The Board notes that the use of manifestations not resulting 
from service connected disease or injury are to be avoided 
when evaluating the service-connected disability.  38 C.F.R. 
§ 4.14 (1998).  Nevertheless, the Board notes that the 
veteran has not been diagnosed with arthritis of the left 
knee.  Further, there has been no objective findings 
indicating lateral instability or recurrent subluxation of 
the left knee.  Therefore, there is no basis for awarding a 
compensable evaluation under Diagnostic Code 5257 (requiring 
slight recurrent subluxation or lateral instability for a 
rating of 10 percent).

The veteran and his representative have requested that the 
veteran be afforded another VA examination, chiefly for the 
purpose of having the veteran undergo an MRI of his left 
knee.  However, the Board notes that recent examinations, 
both VA and private, reflect that the examiners recorded the 
past medical history, noted the veteran's current complaints, 
and conducted a physical examination, including range of 
motion testing and X-rays.  For these reasons, the Board 
finds that the examinations are adequate for rating purposes.

Finally, in reviewing the issue before the Board, 
consideration has been given to the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of equipoise of the 
positive evidence with the negative evidence to permit a more 
favorable determination than set forth in this decision.


ORDER

Entitlement to the assignment of a higher (compensable) 
evaluation for residuals of a laceration of the left knee is 
denied.



		
	JOHN R. PAGANO	
	Acting Member, Board of Veterans' Appeals



 

